Exhibit 10.32

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is effective as of
December 15, 2010 (the “Effective Date”), and amends the Amended and Restated
Employment Agreement dated [                    ] by and between NEUROCRINE
BIOSCIENCES, INC., 12780 El Camino Real, San Diego, California 92130
(hereinafter the “Company”), and [insert name] (hereinafter “Executive”) (the
“Employment Agreement”).

RECITALS

WHEREAS, the Company and Executive wish to amend the Employment Agreement to
(1) clarify the application of Internal Revenue Code Section 409A to the
benefits provided thereunder, and (2) address the potential impact of the 2010
health care reform legislation on the benefits provided thereunder;

NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree that the Employment Agreement is amended as of
the Effective Date as follows:

ARTICLE 1

AMENDMENTS

1.1 Section 4.2. Section 4.2 of the Employment Agreement is hereby amended to
add the following clause to the end of the penultimate sentence:

“which tax gross-up payment will be made to Executive as soon as practicable,
but in no event later than the end of the executive’s taxable year following the
taxable year in which Executive has recognized such income.”

1.2 Section 6.2(a). The last sentence of Section 6.2(a) of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:

“All Stock Awards held by Executive that are vested at the time of termination
(including any accelerated Stock Awards) will be exercisable in accordance with
their terms until the earlier of (x) one year after the termination date, or
(y) the expiration of the maximum term of the Stock Award.”

1.3 Section 6.3. The introductory clause of the last sentence of the first
paragraph of Section 6.3 of the Employment Agreement is hereby amended and
restated to read as follows:

“In such event, and if Executive signs the General Release set forth as Exhibit
A or such other form of release as the Company may require (the “Release”) on or
within the time period set forth therein, but in no event later than forty-five
(45) days after the termination date and allows such Release to become effective
(the “Release Effective Date”), then:”

 

1



--------------------------------------------------------------------------------

1.4 Definition of Release Effective Date. Throughout the Agreement, the term
“Effective Date of the Release” shall be amended to instead read “Release
Effective Date.”

1.5 Section 6.3(b). Section 6.3(b) of the Employment Agreement is hereby amended
in its entirety to read as follows:

“The Company shall continue to pay Executive’s Base Salary, less required
withholdings, for a period of [            ] months (the “Disability Base Salary
Payments”) following Executive’s separation from service; provided that the
Disability Base Salary Payments shall be reduced by any insurance or other
payments to Executive under policies and plans sponsored by the Company, even if
premiums are paid by Executive. Subject to the provisions of Section 6.11, the
Disability Base Salary Payments shall be paid in accordance with the Company’s
standard payroll practices; provided, however, that any amounts that would
otherwise be scheduled to be paid prior to the Release Effective Date shall
instead accrue and be paid during the first payroll period following the Release
Effective Date, and all other payments shall be made as originally scheduled.”

1.6 Section 6.3(e). Section 6.3(e) is hereby amended to add the following
provision at the end thereof:

“Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable monthly amount to continue his/her group health insurance
coverage in effect on the date of separation from service (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Executive elects COBRA continuation coverage
and shall commence in the month following the month in which Executive incurs a
separation from service and shall end on the earlier of (x) the date on which
Executive voluntarily enrolls in a health insurance plan offered by another
employer or entity during the period in which the Company is paying such amounts
and (y) [            ] months after the date of Executive’s separation from
service.”

1.7 Section 6.5(b). The introductory clause of the first sentence of Section 6.5
of the Employment Agreement is hereby amended to read as follows:

“If the Company terminates Executive’s employment without Cause, and if
Executive signs the Release on or within the time period set forth therein (but
in no event later than forty-five (45) days after the termination date) and
allows such Release to become effective (the “Release Effective Date”), then:”

1.8 Section 6.5(b)(ii). The last sentence of Section 6.5(b)(ii) is hereby
amended and restated in its entirety to read as follows:

“Subject to the provisions of Section 6.11, the Cash Compensation Amount will be
paid in equal installments on the Company’s standard payroll dates over a

 

2



--------------------------------------------------------------------------------

period of [            ] months following Executive’s separation from service;
provided, however, that any amounts that would otherwise be scheduled to be paid
prior to the Release Effective Date shall instead accrue and be paid during the
first payroll period following the Release Effective Date, and all other
payments shall be made as originally scheduled.”

1.9 Section 6.5(b)(iv). Section 6.5(b)(iv) is hereby amended to add the
following provision at the end thereof:

“Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable monthly amount to continue his group health insurance
coverage in effect on the date of separation from service (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Executive elects COBRA continuation coverage
and shall commence in the month following the month in which Executive incurs a
separation from service and shall end on the earlier of (x) the date on which
Executive voluntarily enrolls in a health insurance plan offered by another
employer or entity during the period in which the Company is paying such amounts
and (y) [            ] months after the date of Executive’s separation from
service.”

1.10 Section 6.8(a). The introductory clause of the first sentence of
Section 6.8(a) is hereby amended to read as follows:

“If (i) within six months after the consummation of a Change in Control (as
defined in Section 6.8(b) herein), (1) the Company terminates Executive’s
employment and this Agreement without Cause pursuant to Section 6.5 herein or
(2) Executive resigns his employment and terminates this Agreement as a result
of a Constructive Termination pursuant to Section 6.6 herein, and (ii) in either
event (1) or (2), Executive signs the Release on or within the time period set
forth therein, but in no event later than forty-five (45) days after the
termination date and allows such Release to become effective (the “Release
Effective Date”), then Executive shall receive the following severance benefits
in lieu of any severance benefits set forth in Section 6.5(b) or Section 6.6(b)
herein:”

1.11 Section 6.8(iv). Section 6.8(iv) is hereby amended to add the following
provision at the end thereof:

“Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable monthly amount to continue his/her group health insurance
coverage in effect on the date of separation from service (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless

 

3



--------------------------------------------------------------------------------

of whether Executive elects COBRA continuation coverage and shall commence in
the month following the month in which Executive incurs a separation from
service and shall end on the earlier of (x) the date on which Executive
voluntarily enrolls in a health insurance plan offered by another employer or
entity during the period in which the Company is paying such amounts and
(y) [            ] months after the date of Executive’s separation from
service.”

1.12 Section 6.8(c)(ii). Section 6.8(c)(ii) is hereby amended and restated in
its entirety to read as follows:

“If a Reduced Payment is made, (x) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
reduction shall occur in the manner that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.”

1.13 Section 6.11. Section 6.11 is hereby amended to add the following two
initial sentences:

“Notwithstanding anything to the contrary herein, the following provisions apply
to the extent severance benefits provided herein are subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until Executive has a
“separation from service” for purposes of Section 409A.”

1.14 Section 6.11. Section 6.11 is hereby amended to add the following final
sentence:

“The severance benefits are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly.”

ARTICLE 2

GENERAL PROVISIONS

2.1 Impact of Amendment. Except as expressly amended by this Amendment, the
terms of the Employment Agreement remain in full force and effect.

2.2 Governing Law. The validity, interpretation, construction and performance of
this Agreement and the rights of the parties thereunder shall be interpreted and
enforced under California law without reference to principles of conflicts of
laws. The parties expressly agree that inasmuch as the Company’s headquarters
and principal place of business are located in California, it is appropriate
that California law govern this Agreement.

 

4



--------------------------------------------------------------------------------

2.3 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

2.4 Controlling Document. In case of conflict between any of the terms and
condition of this Agreement and the document herein referred to, the terms and
conditions of this Agreement shall control.

2.5 Executive Acknowledgment. Executive acknowledges (a) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement, and has been advised to do so by the Company,
and (b) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

2.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

 

Executed by the parties as follows:

    EXECUTIVE     NEUROCRINE BIOSCIENCES, INC By:         By:     Date:        
Date:    

 

5



--------------------------------------------------------------------------------

NEUROCRINE BIOSCIENCES, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT FOR EXECUTIVE OFFICERS

December 15, 2010

SCHEDULE OF EXECUTIVE OFFICERS AND APPLICABLE MODIFICATIONS

 

Executive Officer

  

Title

   Effective Date of
Employment Agreement    Sections 1.5, 1.6, 1.8 and
1.9    Section 1.11

Kevin C. Gorman

   President and Chief Executive Officer    August 1, 2007
   15 months    24 months

Timothy P. Coughlin

   Vice President and Chief Financial Officer    August 1, 2007
   15 months    24 months

Margaret E. Valeur-Jensen

   Executive Vice President, General Counsel    August 1, 2007
   15 months    24 months

Christopher F. O’Brien

   Vice President and Chief Medical Officer    August 6, 2007
   12 months    18 months

Haig Bozigian

   Senior Vice President, Development    August 14, 2007
   12 months    18 months

Dimitri E. Grigoriadis

   Vice President of Research    August 23, 2007
   12 months    18 months

 

6